ORDER
PER CURIAM.
Damion Burns (Movant) appeals from the denial of a motion to vacate judgment and sentence under Rule 29.15. Movant sought to vacate his convictions for second-degree murder, Section 565.21, RSMo 2000,1 and armed criminal action, Section 571.015, for which Movant was sentenced to life imprisonment and three years’ imprisonment, respectively. On appeal, Mov-ant argues the motion court erred in denying his Rule 29.15 post-conviction claim following an evidentiary hearing because trial counsel was ineffective for opening the door to evidence of Movant’s reputation for violence through the testimony of his girlfriend, Angelique Bealon (Bealon). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.